Case 2:18-cv-07270-DSF-AS Document 62 Filed 06/05/19 Page 1 of 4 Page ID #:620




                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




   VIDILLION, INC.,                       CV 18-7270 DSF (ASx)
       Plaintiff,
                                          Order GRANTING Motion to
                    v.                    Dismiss (Dkt. No. 54)

   PIXALATE, INC.,
       Defendant.



      Defendant Pixalate, Inc. moves to dismiss Plaintiff Vidillion,
   Inc.’s first amended complaint (FAC). The Court deems this
   matter appropriate for decision without oral argument. See Fed.
   R. Civ. P. 78; Local Rule 7-15.

      The Court previously dismissed Vidillion’s Lanham Act claim
   because the alleged misrepresentations were not made in
   “commercial advertising or promotion.” Representations are
   “commercial advertising or promotion” if they are “1) commercial
   speech; . . . 3) for the purpose of influencing consumers to buy
   defendant’s goods or services.”1 Rice v. Fox Broad. Co., 330 F.3d
   1170, 1181 (9th Cir. 2003). “While the representations need not
   be made in a ‘classic advertising campaign,’ but may consist
   instead of more informal types of ‘promotion,’ the representations

   1 The section portion of the test – “2) by a defendant who is in commercial
   competition with plaintiff” – has been abrogated by the Supreme Court. See
   Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 136
   (2014).
Case 2:18-cv-07270-DSF-AS Document 62 Filed 06/05/19 Page 2 of 4 Page ID #:621




   4) must be disseminated sufficiently to the relevant purchasing
   public to constitute ‘advertising’ or ‘promotion’ within that
   industry.” Id. “Commercial speech” is “speech which does no
   more than propose a commercial transaction.” Id.

      Vidillion’s additional allegations do not adequately allege that
   any misrepresentations were made in “commercial advertising or
   promotion.” Vidillion concedes that the speech in question did
   more that “propose a commercial transaction.” The only
   allegations that any speech in question was “for the purpose of
   influencing consumers to buy [Pixalate’s] goods or services” are
   conclusory recitations of the standard -- which the Court need not
   credit on a motion to dismiss. See FAC ¶¶ 24-25, 36; Bell Atlantic
   Corp. v. Twombly, 550 U.S. 544, 555 (2007). There are also no
   allegations that would allow an inference that any statements
   made by Pixalate were “disseminated sufficiently to the relevant
   purchasing public to constitute ‘advertising’ or ‘promotion’ within
   that industry.” The FAC alleges that Pixalate’s services were “to
   hundreds or thousands of . . . entities nationwide and/or
   internationally,” FAC ¶ 39, but the Court found in its previous
   order that Pixalate’s services are not commercial advertising or
   promotion. The allegedly false statements independent of
   Pixalate’s services were only “disseminated to a number of
   Vidillion’s advertising demand partners representing a
   substantial percentage of Vidillion’s advertising inventory sales.”
   Id. Dissemination to “a number of Vidillion’s advertising demand
   partners” is not an allegation of wide dissemination within the
   relevant purchasing public.

      Vidillion’s state law claims also fail. The libel claims are not
   sufficiently pleaded because they fail to provide any particularity
   as to what was said, when, and to whom. “[W]here a plaintiff
   seeks damages or injunctive relief, or both, for conduct which is
   prima facie protected by the First Amendment, the danger that


                                      2
Case 2:18-cv-07270-DSF-AS Document 62 Filed 06/05/19 Page 3 of 4 Page ID #:622




   the mere pendency of the action will chill the exercise of First
   Amendment rights requires more specific allegations than would
   otherwise be required.” Franchise Realty Interstate Corp. v. San
   Francisco Local Joint Exec. Bd. of Culinary Workers, 542 F.2d
   1076, 1082–83 (9th Cir. 1976); see also Flowers v. Carville, 310
   F.3d 1118, 1130 (9th Cir. 2002).2 The intentional interference
   claims fail because they fail to allege any wrongful conduct
   independent of the interference itself. See Della Penna v. Toyota
   Motor Sales, U.S.A., Inc., 11 Cal. 4th 376, 392-93 (1995). The
   unfair business practices claim is premised on the Lanham Act
   violation and fails for the same reasons. The fraud claim is not
   pleaded with particularity as required by Rule 9(b). There are no
   details of the particular fraudulent statements, when they were
   made, or to whom.

      The motion to dismiss is GRANTED. Leave to amend is
   granted consistent with this order. An amended complaint must
   be filed and served no later than June 28, 2019. Failure to file by
   that date will waive the right to do so. The Court does not grant
   leave to add new defendants or new claims. Leave to add


   2 Flowers noted “some tension” between Franchise Realty and the statement
   by the Supreme Court in Calder v. Jones, 465 U.S. 783, 790–91 (1984), that
   “We have already declined in other contexts to grant special procedural
   protections to defendants in libel and defamation actions in addition to the
   constitutional protections embodied in the substantive laws.” Flowers, 310
   F.3d at 1131 n.8. However, Franchise Realty is not “clearly irreconcilable
   with the reasoning or theory of intervening higher authority.” See Miller v.
   Gammie, 335 F.3d 889, 893 (9th Cir. 2003). Calder was concerned with
   personal jurisdiction, not pleading. It provides little insight into how the
   Supreme Court would rule if it considered pleading requirements for libel
   claims.




                                         3
Case 2:18-cv-07270-DSF-AS Document 62 Filed 06/05/19 Page 4 of 4 Page ID #:623




   defendants or new claims must be sought by a separate, properly
   noticed motion.

         IT IS SO ORDERED.


   Date: June 5, 2019                     ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      4
